Exhibit 10.4

AMENDMENT NO. 1 TO

LNG SERVICES AGREEMENT

This Amendment No 1. (this “Amendment”) dated June 24, 2010 and effective as of
July 1, 2010, amends that certain LNG Services Agreement dated March 26, 2010
and effective as of April 1, 2010 (the “Original Agreement”), by and between
Cheniere Marketing, LLC, a Delaware limited liability company (“CMI”) and
JPMorgan LNG Co., a Delaware company (“LNGCo”). CMI and LNGCo are sometimes
individually referred to as a “Party” and, collectively, referred to as the
“Parties”. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Original Agreement.

WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms of this Amendment; and

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions contained in this Agreement, as well as for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.

Amendment to Section 1.1

 

  (a)

Section 1.1 of the Original Agreement is hereby amended by deleting “Capacity
Rights Agreement” and substituting the following therefor:

“Capacity Rights Agreement” means the Amended and Restated Capacity Rights
Agreement dated June 24, 2010 and effective as of July 1, 2010 by and between
Sabine and LNGCo.”

 

  (b)

Section 1.1 of the Original Agreement is hereby amended by deleting “Tri-Party
Agreement” and substituting the following therefor:

“Tri-Party Agreement” means the Tri-Party Agreement dated June 24, 2010 and
effective as of July 1, 2010, by and among Cheniere Energy Investments, LLC,
LNGCo and Sabine.”

 

  (c)

Section 1.1 of the Original Agreement is hereby amended by adding a new defined
term after “Valuation Time” as follows:

“VCRA” means the Variable Capacity Rights Agreement dated June 24, 2010 and
effective as of July 1, 2010 by and between Cheniere Energy Investments, LLC and
CMI.”



--------------------------------------------------------------------------------

2.

Amendment to Section 5.2

 

  (a)

Section 5.2 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“CMI’s right to receive that portion of the Cargo Lock Value and/or the Cargo
Fee attributable to (i) each cargo, if any, of LNG purchased by LNGCo hereunder
that is delivered to the Sabine Pass Terminal after termination of the VCRA or
rejection of the VCRA in a Bankruptcy proceeding and (ii) each cargo, if any, of
LNG purchased by LNGCo hereunder that is delivered to the Sabine Pass Terminal
within twenty (20) Business Days prior to the date of termination of the VCRA or
rejection of the VCRA in a Bankruptcy proceeding and for which LNGCo has not
previously paid such portion of the Cargo Lock Value or the Cargo Fee to CMI
with respect to such cargo, is hereby assigned to Investments. Upon termination
of the VCRA or rejection of the VCRA in a Bankruptcy proceeding, to the extent
that either, at the time of such termination or rejection, there are
(A) cargo(es) of LNG purchased by LNGCo hereunder for delivery to the Sabine
Pass Terminal which have not been delivered to the Sabine Pass Terminal, but
which later are delivered to the Sabine Pass Terminal or (B) cargo(es) of LNG
purchased by LNGCo hereunder have been delivered to the Sabine Pass Terminal
within twenty (20) Business Days prior to the date of termination of the VCRA or
rejection of the VCRA in a Bankruptcy proceeding and for which LNGCo has not
previously paid a portion of the Cargo Lock Value or the Cargo Fee, as
applicable, to CMI with respect to such cargo, then in such case, LNGCo shall
pay the Cargo Fee (regardless of whether all or a portion of the Cargo Lock
Value or the Cargo Fee is earned by CMI hereunder with respect to such
cargo(es)) for such cargo(es) directly to Investments not later than the
twentieth (20th) Business Day following the date of delivery of such cargo(es)
to the Sabine Pass Terminal. CMI shall promptly provide written notice to LNGCo
upon termination of the VCRA or rejection of the VCRA in a Bankruptcy
proceeding. Investments is an intended third party beneficiary of this
Section 5.2.”

 

3.

Amendment to Article VII

 

  (a)

A new Section 7.2 is added to the Agreement as follows:

“Section 7.2 Additional Representation of CMI. On the date hereof, CMI
represents and warrants to LNGCo that the TUA Agreement has not been amended
since April 1, 2010, except for the assignment of the TUA Agreement from CMI to
Cheniere Energy Investments, LLC.”

 

4.

Amendment to Section 9.3

 

  (a)

Section 9.3(b)(iii) of the Original Agreement is hereby amended by deleting
“Section 4.1(c)(vii)” and substituting “Section 4.1(d)(vii)” therefor.

 

  (b)

Section 9.3(b)(iv) of the Original Agreement is hereby amended by deleting “CMI”
and substituting “Cheniere Energy Investments, LLC” therefor.



--------------------------------------------------------------------------------

5. Consent. LNGCo hereby consents to the assignment of the TUA Agreement from
CMI to Cheniere Energy Investments, LLC for purposes of this Agreement, the
Tri-Party Agreement, the Capacity Rights Agreement, and the Surrender Agreement.

6. No Other Changes; Reference. Except as specifically amended by this
Amendment, the Original Agreement shall remain in full force and effect.

7. Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the State of New York, without regard to principles of laws
(whether of the State of New York or any other jurisdiction).

8. Counterparts. This Amendment may be executed in counterparts and if so
executed by each Party hereto, all copies together shall constitute a single
agreement.

*********



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

CHENIERE MARKETING, LLC

By:

 

/s/ Graham McArthur

Name:

 

Graham McArthur

Title:

 

Treasurer

JPMORGAN LNG Co.

By:

 

/s/ Patrick Strange

Name:

 

Patrick Strange

Title:

 

Managing Director

Consented to:

 

SABINE PASS LNG, L.P. By:  

Sabine Pass LNG-GP, Inc.

its general partner

By:

 

/s/ Meg A. Gentle

Name:

 

Meg A. Gentle

Its:

 

Chief Financial Officer

Signature Page to Amendment No. 1 to LNG Services Agreement